As filed with the Securities and Exchange Commission on May 20, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 44.7% Business Services: 3.2% j2 Global Communications, Inc.* Commercial Banking: 1.4% American National Bankshares, Inc. Cardinal Financial Corp. Middleburg Financial Corp. Southern National Bancorp of Virginia* SunTrust Banks, Inc. Communications Equipment: 0.3% Harmonic, Inc.* Construction & Engineering: 5.0% EMCOR Group, Inc.* MasTec, Inc.* Michael Baker Corp.* Consumer Goods: 1.7% Prestige Brands Holdings, Inc.* Electrical Equipment: 0.2% Emerson Electric Co. Food - Packaged: 1.8% Ralcorp Holdings, Inc.* Insurance: 9.2% American Physicians Capital, Inc. Assurant, Inc. PartnerRe, Ltd.# United America Indemnity, Ltd. - Class A*# W.R. Berkley Corp. Machinery: 0.1% Pentair, Inc. Management Consulting: 4.1% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 3.9% ConocoPhillips Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Real Estate: 0.1% First Potomac Realty Trust Urstadt Biddle Properties, Inc. - Class A Savings Institutions: 0.3% BCSB Bancorp, Inc.* OceanFirst Financial Corp. Semiconductors & Semiconductor Equipment: 1.0% Rudolph Technologies, Inc.* Tessera Technologies, Inc.* Specialty Metals: 2.0% Brush Engineered Materials, Inc.* Carpenter Technology Corp. Telecommunications: 3.6% NTELOS Holdings Corp. Verizon Communications, Inc. Truck Dealerships: 1.1% Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Utilities: 2.8% PPL Corp. Waste Management Services: 2.9% Republic Services, Inc. TOTAL COMMON STOCKS (cost $203,361,122) INVESTMENT COMPANIES: 0.3% NGP Capital Resources Co. (cost $2,248,098) Principal Value CONVERTIBLE BONDS: 26.4% Building Materials: 1.3% Griffon Corp., 4.000%, 7/18/23 Communication Equipment Manufacturing: 2.9% ADC Telecommunications, 0.831%, 6/15/13 Lucent Technologies, Inc., 2.875%, 6/15/23 Construction & Engineering: 0.2% MasTec, Inc., 4.000%, 6/15/14 Consumer Goods: 0.6% JAKKS Pacific, Inc., 4.625%, 6/15/23 Data Storage Devices: 3.0% Maxtor Corp., 6.800%, 4/30/10 Educational: 2.9% School Specialty, Inc., 3.750%, 8/1/23 Electrical & Electronic Goods: 1.4% Wesco International, Inc., 2.625%, 10/15/25 Financial Services: 0.3% Dollar Financial Corp., 2.875%, 6/30/27 Home Improvements: 1.4% Masco Corp., 0.000%, 7/20/31 Medical Equipment: 3.0% Hologic, Inc., 2.000%, 12/15/37 Integra Lifesciences Holdings, 2.750%, 6/1/10 - 144A Movie Theater: 1.6% Regal Entertainment Group, 6.250%, 3/15/11 - 144A Pharmaceuticals: 1.6% Par Pharmaceutical, Inc., 2.875%, 9/30/10 Real Estate: 0.9% Alexandria Real Estate, Inc., 3.700%, 1/15/27 - 144A Semiconductors & Semiconductor Equipment: 4.5% Advance Micro Devices, Inc., 5.750%, 8/15/12 SunPower Corp., 0.750%, 8/1/27 Telecommunications: 0.8% Level 3 Communications, Inc., 2.875%, 7/15/10 Level 3 Communications, Inc., 10.000%, 5/1/11 TOTAL CONVERTIBLE BONDS (cost $145,614,140) CORPORATE BONDS: 20.3% Asset Management: 0.1% Waddell & Reed Financial, Inc., 5.600%, 1/15/11 Automotive: 1.6% Sonic Automotive, Inc., 8.625%, 8/15/13 Business Equipment: 2.2% Xerox Corp., 6.875%, 8/15/11 Xerox Corp., 7.625%, 6/15/13 Communication Equipment Manufacturing: 0.0% Motorola, Inc., 7.625%, 11/15/10 Electrical & Electronic Goods: 0.2% Tyco International Finance, 6.375%, 10/15/11# Floor Covering: 1.9% Mohawk Industries, Inc., 6.500%, 1/15/11 Insurance: 0.3% Assurant, Inc., 5.625%, 2/15/14 Management Consulting: 1.1% FTI Consulting, Inc., 7.625%, 6/15/13 Oil & Gas Exploration & Production: 3.9% Energen Corp., 7.625%, 12/15/10 Forest Oil Corp., 8.000%, 12/15/11 Frontier Oil Corp., 6.625%, 10/1/11 Harvest Operations Corp., 7.875%, 10/15/11# Whiting Petroleum Corp., 7.250%, 5/1/12 Oil & Gas Pipelines: 0.3% El Paso Corp., 7.000%, 5/15/11 Sonat, Inc., 7.625%, 7/15/11 Packaging & Containers: 0.9% Owens-Brockway Glass Container, Inc., 8.250%, 5/15/13 Retail Apparel: 0.6% Phillips Van Heusen Corp., 7.250%, 2/15/11 Specialty Metals: 0.2% Carpenter Technology Corp., 6.650%, 6/7/10 Transportation Equipment Manufacturing: 0.8% Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Telecommunications: 0.7% Sprint Nextel Corp., 0.688%, 6/28/10 Utilities: 1.5% Allegheny Energy Supply Co., 7.800%, 3/15/11 Aquila, Inc., 11.875%, 7/1/12 National Fuel Gas Co., 6.700%, 11/21/11 Reliant Energy Reserve Corp., 7.750%, 2/15/11 Warehousing & Storage: 0.5% Iron Mountain, Inc., 7.750%, 1/15/15 Waste Management Services: 0.7% Allied Waste North America, Inc., 6.500%, 11/15/10 Allied Waste North America, Inc., 5.750%, 2/15/11 Allied Waste North America, Inc., 6.375%, 4/15/11 Wood Product Manufacturing: 2.8% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $111,689,099) Shares Value SHORT-TERM INVESTMENTS: 8.1% Money Market Instruments ^ AIM Liquid Assets, 0.050% AIM STIC Prime Portfolio, 0.030% Fidelity Money Market Portfolio, 0.160% TOTAL SHORT-TERM INVESTMENTS (cost $46,154,807) TOTAL INVESTMENTS IN SECURITIES (cost $509,067,266):99.8% Other Assets less Liabilities: 0.2% NET ASSETS: 100.0% * Non-income producing security. # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been determined to be liquid by the Fund's adviser under the supervision of the Board of Directors.As of March 31, 2010, the value of these investments was $22,873,522, or 4.0% of total net assets. ^ Rate shown is the 7-day effective yield at March 31, 2010. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent annual report. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the security, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the security, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Significant Quoted Prices Other Significant Carrying in Active Observable Unobservable Value at Markets Inputs Inputs March 31, 2010 Level 1 Level 2 Level 3 Total Common Stocks $- $- Investment Companies - - Convertible Bonds - - Corporate Bonds - - Short-Term Investments - - Total $- Transfers between levels are recognized at the end of the reporting period. During the period ended March 31, 2010, the Fund recognized no significant transfers to/from Level 1 or Level 2. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Greenspring Fund, Incorporated By (Signature and Title) /s/ Charles vK. Carlson Charles vK. Carlson, Chief Executive Officer DateMay 20, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Charles vK. Carlson Charles vK. Carlson, Chief Executive Officer DateMay 20, 2010 By (Signature and Title)* /s/ Michael J. Fusting Michael J. Fusting, Chief Financial Officer DateMay 20, 2010 * Print the name and title of each signing officer under his or her signature.
